Citation Nr: 1233512	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-42 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to December 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the April 2010 rating decision, in pertinent part, the RO granted special monthly compensation at the housebound rate, but denied special monthly compensation at the aid and attendance rate.  In the May 2010 rating decision, the RO continued the denial of special monthly compensation at the aid and attendance rate.  

In April 2011 and October 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Claims for entitlement to service connection for an acquired psychotic disorder, for residuals of traumatic brain injury, for peripheral vascular disease, and for peripheral neuropathy, have been raised by the record but have not been adjudicated.  The claims are referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2011 remand, the Board noted that there were implied claims for direct service connection for a psychotic disorder, and possibly for residuals of a traumatic brain injury, as well as implied claims for secondary service connection for peripheral vascular disease and peripheral neuropathy that needed to be adjudicated before the question of entitlement to special monthly compensation at the aid and attendance rate was re-addressed by a VA physician.  These issues were also specifically referred to the RO for appropriate action in the October 2011 remand.  

The record does not reflect that the RO has adjudicated the issues of entitlement to service connection for an acquired psychotic disorder, residuals of a traumatic brain injury, peripheral vascular disease or peripheral neuropathy.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Board also notes that the Veteran was afforded a VA examination in November 2011.  The November 2011 examiner's opinion is inadequate for evaluation purposes.  In this regard, the examiner opined that the summation of all service-connected disabilities, including the residuals of cold injury with hypertrophied toenails "would less likely render" the Veteran in need of aid and attendance.  However, he also concluded that the Veteran's service-connected post-traumatic stress disorder (PTSD) "might render him in need of aid and attendance."  The Board finds that this opinion is conflicting and contradictory, in that the examiner first states that none of the Veteran's service-connected disabilities render him in need of aid and attendance, but then he contradicts himself and states that the Veteran's service-connected PTSD "might" render him in need of aid and attendance.  The examiner also failed to provide a rationale for his opinion.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Adjudicate the implied service connection claims noted above, including entitlement to service connection for an acquired psychotic disorder; entitlement to service connection for residuals of a traumatic brain injury; entitlement to service connection for peripheral vascular disease; and entitlement to service connection for peripheral neuropathy.

2.  Then, return the claims file to the VA physician who performed the May and November 2011 aid and attendance examinations.  The AMC should inform the physician of each service-connected disability so that it is clear that all service-connected disabilities are included in the opinion.

The physician is asked to review the pertinent medical history and then address whether it is at least as likely as not (50 percent or greater probability) that all service-connected disabilities would render the Veteran in need of aid and attendance.

The physician should offer a rationale for any conclusion in a legible report.  If the question cannot be answered, the physician should state the reason.  The Veteran may be re-examined, if necessary.  If the requested physician is not available, a qualified substitute may be used.


3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the aid and attendance claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



